An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-517
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:     7 October 2014


IN THE MATTER OF:                             Alamance County
C.O.W.                                        No. 12 JT 101




      Appeal by respondent-father from order entered 29 January

2014 by Judge Kathryn Overby in Alamance County District Court.

Heard in the Court of Appeals 9 September 2014.


      Jamie L. Hamlett, for appellee Alamance County Department
      of Social Services.

      Derrick J. Hensley, for guardian ad litem.

      Ryan McKaig, for respondent-appellant father.


      CALABRIA, Judge.


      Respondent-father        (“respondent”)       appeals    from    the    order

terminating     his    parental     rights    to    the   minor    child     C.O.W.

(“Clay”)1.     Since Clay’s mother relinquished her parental rights,

she is not participating in this appeal.              We affirm.

      The Alamance County Department of Social Services (“DSS”)


1
 We use pseudonyms to protect the privacy of the                        juveniles
discussed in this opinion and for ease of reading.
                                           -2-
became     involved      with    the    family     after    receiving      reports   of,

inter alia, domestic violence and drug abuse in the home.                               In

July 2012, DSS obtained nonsecure custody of Clay and his half-

sisters F.M. (“Freda”) and B.M. (“Bonnie”), who also lived in

the   home.2       DSS    filed        petitions    alleging       that    Clay   was   a

neglected and dependent juvenile and that Freda and Bonnie were

abused, neglected, and dependent.                  The trial court subsequently

adjudicated Freda and Bonnie as abused, neglected, and dependent

juveniles.       Clay was adjudicated neglected and dependent.

      In   its    dispositional         order,     the     trial   court    found    that

respondent had been charged with felony child abuse based on

events involved in the case and had additional pending criminal

charges.         The     trial     court     ordered        respondent      to    obtain

psychological, parenting, and               substance abuse          evaluations and

follow any recommendations; to participate in “ongoing mental

health     treatment”      regarding       issues    of     domestic      violence   and

anger management; to establish and comply with a child support

schedule through the local enforcement agency; and to maintain

regular contact with            DSS and sign releases with his service

providers to allow DSS access to relevant information.

      After a permanency planning review hearing in June 2013,

2
  The juveniles have different fathers.                    Only Clay is the subject
of this appeal.
                                             -3-
the trial court found that further efforts to reunify respondent

with Clay would be futile.              The trial court ceased reunification

efforts as to respondent and established a primary permanent

plan    of        adoption    with      a     secondary         permanent       plan      of

guardianship.

       On    16    August    2013,     DSS    filed   a     petition      to   terminate

respondent’s parental rights.                  DSS alleged grounds existed to

terminate         respondent’s    parental         rights     based    upon     neglect,

failure      to    make    reasonable       progress,     and     failure      to   pay   a

reasonable portion of the cost of care pursuant to N.C. Gen.

Stat. § 7B-1111(a)(1), (2), (3) (2013).                         At the hearing, the

trial court heard testimony from the juveniles’ mother, Meredith

Davis and Adrien Crawford of the Alamance County Child Support

Agency, DSS social worker Ginger Kunkel, and respondent.                            After

finding      that    Clay’s    mother        had   previously      relinquished        her

parental rights, the trial court also found and concluded that

all three grounds that DSS alleged existed.                        The court further

concluded that         it was in Clay’s best interests to terminate

respondent’s parental rights.                Respondent appeals.

       As an initial matter, respondent states that he challenges

the    existence      of    evidence    to    justify       the   three    grounds     for

termination found by the trial court.                   However, respondent fails
                                              -4-
to present an argument or any supporting authority for this

statement regarding the grounds for termination.                             Therefore, any

such argument is deemed abandoned.                       See N.C.R. App. P. 28(b)(6)

(“Issues not presented in a party’s brief, or in support of

which   no       reason    or     argument         is    stated,      will     be   taken    as

abandoned.”).

      Respondent argues that the trial court erred in terminating

his   parental         rights     because         the    evidence      presented      at     the

hearing      and     the        trial   court’s          findings       demonstrate        that

respondent       and    Clay      shared      a    bond,      and    that    respondent      is

capable     of     appropriately        interacting           with    Clay.         Therefore,

respondent contends, termination of his parental rights is not

in Clay’s best interests because they share a loving parent-

child bond.

      “We     review        the     trial         court’s       determination         that     a

termination of parental rights is in the best interest of the

juvenile for an abuse of discretion.”                         In re S.R., 207 N.C. App.
102, 110, 698 S.E.2d 535, 541 (2010).                               “Abuse of discretion

exists when the challenged actions are manifestly unsupported by

reason.”     Id. (citation and internal quotation marks omitted).

      “A    finding        of    any    one       of    the    enumerated      grounds       for

termination        of     parental      rights          under       N.C.G.S.    7B-1111       is
                                       -5-
sufficient to support a termination.”               In re Humphrey, 156 N.C.

App. 533, 540, 577 S.E.2d 421, 426 (2003) (citation omitted).

“After an adjudication that one or more grounds for terminating

a   parent’s   rights    exist,      the   court    shall       determine    whether

terminating    the     parent’s   rights       is   in    the    juvenile’s       best

interest.”     N.C. Gen. Stat. § 7B-1110(a) (2013).                   In determining

whether terminating the parent’s rights is in the juvenile’s

best    interests,     the   court     shall    consider        several     factors,

including the juvenile’s age and the likelihood of adoption; the

parent-child bond; whether the termination of parental rights

will aid in the juvenile’s DSS permanent plan; the quality of

the relationship between the juvenile and the proposed adoptive

parent; and any other relevant consideration.                   Id.

       The parent-child bond is only one of the factors considered

under the statute, and by itself is not dispositive.                        See id.;

see In re C.L.C., 171 N.C. App. 438, 448, 615 S.E.2d 704, 709-10

(2005) (upholding decision to terminate parental rights when a

respondent’s    bond    with   her    children      was   outweighed        by   other

facts, including, inter alia, her failure to complete parenting

classes, pay support, or obtain stable housing and employment).

“The fact that the parent loves or is concerned about his child

will    not    necessarily     prevent       the     court       from     making    a
                                           -6-
determination . . . . The welfare or best interest of the child

is always to be treated as the paramount consideration[.]” In re

P.L.P., 173 N.C. App. 1, 9, 618 S.E.2d 241, 246 (2005) (quoting

In re Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 252 (1984))

(internal quotation marks omitted).

       In the instant case, during the dispositional phase, the

trial court made detailed findings regarding the juvenile’s age,

likelihood      of    adoption,      whether     termination   would     aid    in   a

permanent plan for the juvenile, the bond between the juvenile

and the parent, and the quality of the relationship between the

juvenile and the proposed adoptive family.                     Specifically, the

trial court found that Clay enjoyed a high quality relationship

with   his   foster        family,   who   wished    to   adopt   him,    and    that

termination of respondent’s parental rights would aid in the

implementation        of    Clay’s    permanent     plan.      The   trial      court

further found that due to Clay’s young age, permanency was very

important for him.           The foster family had cared for Clay since

he was only a few months old.                  Furthermore, the foster family

also   wished    to    adopt    Clay’s     half-sisters,    ensuring      that    the

sibling group would remain intact.                  Moreover, respondent does

not challenge the trial court’s findings of fact.                        Therefore,

they are binding on appeal.                Koufman v. Koufman, 330 N.C. 93,
                                       -7-
97, 408 S.E.2d 729, 731 (1991).                These uncontested findings

address the relevant factors in N.C. Gen. Stat. § 7B-1110(a).

      Although     respondent      regularly    and    appropriately       visited

with Clay, and Clay and respondent had developed a relationship,

respondent was unable to provide a safe home for Clay, “despite

having had an extended period of time to work to resolve issues

of   concern.”          The    trial    court’s       findings     reflect    its

consideration of respondent’s “bond and relationship” with Clay

as   one    of   the   necessary    statutory     factors    at    disposition.

However, the trial court was “entitled to give greater weight to

other facts that it found,” including respondent’s refusal to

cooperate with DSS, refusal to engage in court-ordered services,

minimal payment of child support, and inability to provide a

safe home for Clay.           In re C.L.C., 171 N.C. App. at 448, 615

S.E.2d at 709.

      The    trial     court’s     findings    indicate     that     the     court

considered the relevant statutory factors in its determination

that termination of respondent’s parental rights were in Clay’s

best interests.        “The welfare or best interest of the child is

always to be treated as the paramount consideration[.]” In re

P.L.P., 173 N.C. App. at 9, 618 S.E.2d at 246 (quoting In re

Montgomery, 311 N.C. at 109, 316 S.E.2d at 252).                      The trial
                                -8-
court made a reasoned decision that termination of respondent’s

parental rights was in Clay’s best interests.    Accordingly, we

conclude that the trial court    did not abuse its discretion in

determining that terminating respondent’s parental rights was in

Clay’s best interests.   Therefore, we affirm the order of the

trial court.

    Affirmed.

    Judges STEELMAN and McCULLOUGH concur.

    Report per Rule 30(e).